Per Curiam.

Having reviewed the record, we adopt the findings, conclusions, and recommendation of the board. Respondent is indefinitely suspended from the practice of law in Ohio. Respondent shall also make restitution to Smith, Porch, and Alexander, with interest from the date he received payments from them, within sixty days of the date of this decision. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., concur.
Cook, J., dissents and would disbar respondent.